Citation Nr: 1601377	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-20 561A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a right ankle sprain and posterior tibial tendonitis, evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO continued the Veteran's 10 percent disability rating and denied her claim for an increased rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to an increased rating for residuals of a right ankle sprain and posterior tibial tendonitis.  

A review of the record shows that the Veteran underwent an ankle Compensation and Pension examination in December 2011.  However, two years later, in May 2013, the Veteran informed her private examiner that she had experienced an increase in severity in pain and flare-ups in her ankle over the past couple of months.  The Veteran has not been afforded another VA examination since making those statements. 

It is well-settled that, when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this case, a VA examination was obtained four years ago, and there is reason to doubt whether the examination accurately reflects the Veteran's disability, in light of the Veteran's 2013 statement that her condition had recently worsened.  Consequently, the Board finds that an additional VA examination is needed.  See VAOPGCPREC 11-95 (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner.  

The examiner should ascertain the current severity and manifestations of the Veteran's service-connected residuals of a right ankle sprain and posterior tibial tendonitis. 

In making these determinations, the examiner should particularly consider the Veteran's statements concerning nerve damage, pain, and tingling, in her right side, and whether that nerve damage has any relation to her right ankle sprain and posterior tibial tendonitis. 

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




